Title: To George Washington from Peter Legaux, 12 August 1793
From: Legaux, Peter
To: Washington, George



Monsieur
Springmill [Pa.] ce 12 aoust 1793.

Le souhait que votre Excellence, a bien voulu faire concernant ma vigne, Lorsqu’elle me fit L’honneur de la visiter dans son Enfance en juillet 1787, a été du plus heureux présage pour elle. je promis alors, à Votre Excellence, d’y donner tous mes soins et de faire tous mes éfforts pour procurer des vins et des Eaux-de-vies  à L’Amerique; la bonté de son sol et de son Climat, a parfaitement secondé et audela de toute Esperance jusqu’à présent, Le plaisir que j’ai pris à me Livrer à ce Genre d’agriculture, dans les vues uniques de plaire à son Excellence et d’être utile à mes semblables.
 Aujourd’hui, je touche enfin au moment de la recolte et à L’instant favorable, de prouver à votre Excellence que ce pays est peut être un des plus avantageux pour la production du vin; l⟨e⟩ 16e de ce Courant je dois Commencer la vandange de la protegée de votre Excellence; C’est pour satisfaire à mon devoir à L’honnêteté et à mon inclination, que j’ai pouvoir me permettre d’en prévenir son Excellence Comme Le Patron le plus Zélé de la Chose même, et de la supplier, si la premiere vendange faite En Amerique peut avoir quelques attraits pour elle, de vouloir bien agreér que je Lui offre personnellement dans le vignoble L’hommage du plus profond Respect avec le quel je suis De Votre Excellence Le trés humble, trés obeissant et trés devoué serviteur.

P. Legaux

